     Case 3:19-cv-02304-L Document 1 Filed 09/27/19                Page 1 of 7 PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

EQUAL EMPLOYMENT OPPORTUNITY              }
COMMISSION,                               }
                                          }                 CIVIL ACTION NO.
                        Plaintiff,        }
                                          }
v.                                        }                 COMPLAINT
                                          }
ASSISTED LIVING CONCEPTS LLC              }
D/B/A ENLIVANT AND                        }
NORTH BROOK PLACE                         }
                                          }                 JURY TRIAL DEMANDED
                                          }
                        Defendant.        }
__________________________________________}

                                 NATURE OF THE ACTION

       This is an action under Title I of the American with Disabilities Act of 1990 (“ADA”)

and Title I of the Civil Rights Act of 1991, to correct unlawful employment practices on the basis

of disability and to provide appropriate relief to Meeka Henderson, who was adversely affected

by such practices. As alleged with greater particularity below, the Equal Employment

Opportunity Commission alleges that Assisted Living Concepts, LLC d/b/a Enlivant and North

Brook Place (“Defendant”) discriminated against Meeka Henderson in violation of the ADA by

failing or refusing to make a reasonable accommodation of her disability, resulting in her

termination.

                                JURISDICTION AND VENUE

       1.      Jurisdiction of the Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343, and 1345. This action is authorized and instituted pursuant to Section 107(a) of the ADA,

42 U.S.C. § 12117(a), which incorporates by reference Section 706(f)(1) and (3) of Title VII of



 COMPLAINT                                                                                        1
       Case 3:19-cv-02304-L Document 1 Filed 09/27/19               Page 2 of 7 PageID 2



the Civil Rights Act of 1964 (“Title VII), 42 U.S.C. § 2000e-5(f)(1) and (3), and pursuant to

Section 102 of the Civil Rights Act of 1991, 42 U.S.C. Section 1981(a).

        2.     The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Northern District of Texas, Dallas

Division.

                                               PARTIES

        3.     Plaintiff, Equal Employment Opportunity Commission (“the Commission”) is an

agency of the United States of America charged with the administration, interpretation and

enforcement of Title I of the ADA and is expressly authorized to bring this action by Section

107(a) of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1) and

(3) of Title VII, 42 U.S.C. § 2000e-5(f)(1).

        4.     At all relevant times, Defendant has continuously been doing business in the State

of Texas and the City of Dallas and has continuously had at least 15 employees.

        5.     At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce under Section 101(5) and 101(7) of the ADA, 42 U.S.C. § 12111(5),

(7).

        6.        At all relevant times, Defendant has continuously been a covered entity under

Section 101(2) of the ADA, 42 U.S.C. Section 12111(2).



                             ADMINISTRATIVE PROCEDURES

        7.     More than thirty days prior to the institution of this lawsuit, Meeka Henderson filed

a charge with the Commission alleging violations of the ADA by Defendant.




COMPLAINT                                                                                         2
      Case 3:19-cv-02304-L Document 1 Filed 09/27/19                    Page 3 of 7 PageID 3



        8.        On May 31, 2019, the Commission issued to Defendant a Letter of Determination

finding reasonable cause to believe that the ADA was violated and inviting Defendant to join with

the Commission in informal methods of conciliation to endeavor to eliminate the unlawful

practices and provide appropriate relief. On September 9, 2019, the Commission issued a corrected

Letter of Determination to show the year as 2019, which previously indicated 2018 as a result of

clerical error.

        9.        On September 9, 2019, the Commission issued to Defendant a Notice of

Conciliation Failure advising Defendant that the Commission was unable to secure from

Defendant a conciliation agreement acceptable to the Commission.

        10.       All conditions precedent to the institution of this lawsuit have been fulfilled.

                                     STATEMENT OF CLAIMS

        11.       Meeka Henderson underwent a hysterectomy in April 2017. At all relevant times,

Henderson has been a qualified individual with a disability and is covered by Title I of the ADA,

as amended, 42 U.S.C. §§ 12101 et seq.

        12.       Beginning in approximately September 2016, Henderson informed Defendant that

her medical condition required that she have surgery, a hysterectomy. Beginning in September

2016, Henderson requested the accommodation of a medical leave of absence from work so that

she could recover following the surgical procedure. She reiterated her request for an

accommodation on multiple occasions from September 2016 through March 2017. Henderson’s

direct supervisor initially approved her request, and she began a medical leave of absence on

March 29, 2017.

        13.       On approximately April 4, 2017, one day prior to her scheduled surgery,

Henderson was contacted by Defendant’s human resources department and told that if she did



COMPLAINT                                                                                            3
      Case 3:19-cv-02304-L Document 1 Filed 09/27/19                 Page 4 of 7 PageID 4



not return to work by April 30, 2017, she would be terminated. Henderson was further told that

she did not qualify for any federal or state protections and that for all medical leaves of absence,

employees were required to provide a return to work release with no restrictions from their

physician prior to the start of their first shift.

        14.     Henderson underwent a hysterectomy on April 5, 2017. On approximately April

21, 2017, Henderson furnished Defendant with a letter from her physician stating that Henderson

would be able to return to work on May 20, 2017.

        15.     Defendant denied Henderson’s requested accommodation of medical leave to

recover following her surgery. Defendant instead terminated Henderson on April 30, 2017.

        16.     Since at least April 2017, Defendant has engaged in unlawful employment

practices at its McKinney, Texas location in violation of Title I of the ADA, as amended, 42

U.S.C. §§ 12112(b)(5)(A). Specifically, Defendant discriminated against Meeka Henderson by

failing or refusing to provide Henderson with the reasonable accommodation of a medical leave

of absence for a reasonable period of time, and by requiring her to produce a full medical release

with no restrictions as a condition of being allowed to return to work.

        17.     The unlawful employment practices complained of in paragraphs 11-16 above

were intentional.

        18.     The unlawful employment practices complained of in paragraphs11-16 above

were done with malice or with reckless indifference to the federally protected rights of Meeka

Henderson.



                                        PRAYER FOR RELIEF

        Wherefore, the Commission respectfully requests that this Court:



COMPLAINT                                                                                              4
     Case 3:19-cv-02304-L Document 1 Filed 09/27/19                   Page 5 of 7 PageID 5



       A.      Grant a permanent injunction enjoining the Defendant, its officers, agents, servants,

employees, attorneys and all persons in active concert or participation with it from discriminating

against employees on the basis of disability by failing or refusing to grant reasonable

accommodations pursuant to the ADA.

       B.      Order the Defendant to institute and carry out policies, practices, and programs

which provide equal employment opportunities for qualified individuals with disabilities, and

which eradicate the effects of its past and present unlawful employment practices.

       C.      Order the Defendant to permanently cease its use of no-restriction, 100% healed

return-to-work policy and/or practice found to violate the ADA.

       D.      Order the Defendant to permanently cease its practice of failing or refusing to grant

disabled employees a reasonable period of medical leave under the ADA.

       E.      Order the Defendant to make whole Meeka Henderson, who was adversely affected

by Defendant’s discriminatory conduct, by providing appropriate back pay with prejudgment

interest, in amounts to be determined at trial, and other affirmative relief necessary to eradicate the

effects of its unlawful employment practices.

       F.      Order the Defendant to make Meeka Henderson whole by providing compensation

for past and future pecuniary losses resulting from the unlawful employment practices described

in paragraphs 11-16 above, including but not limited to job search expenses.

       G.      Order the Defendant to make Meeka Henderson whole by providing compensation

for past and future non-pecuniary losses resulting from the unlawful employment practices

described in paragraphs 11-16 above, including but not limited to, humiliation, emotional pain and

suffering, stress, inconvenience, and loss of enjoyment of life, in amounts to be determined at trial.




COMPLAINT                                                                                            5
      Case 3:19-cv-02304-L Document 1 Filed 09/27/19               Page 6 of 7 PageID 6



        H.     Order the Defendant to pay Meeka Henderson punitive damages for its malicious

and reckless conduct described in paragraphs 11-16 above, in amounts to be determined at trial.

        I.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        J.     Award the Commission its costs in this action.

                                    JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its Complaint.



                                      Respectfully submitted,


                                      SHARON FAST GUSTAFSON
                                      General Counsel

                                      JAMES L. LEE
                                      Deputy General Counsel

                                      GWENDOLYN YOUNG REAMS
                                      Associate General Counsel

                                      ROBERT A. CANINO
                                      Regional Attorney
                                      Oklahoma Bar No. 011782

                                      SUZANNE M. ANDERSON
                                      Supervisory Trial Attorney
                                      Texas Bar No. 14009470

                                      ___________________________
                                      JOEL P. CLARK
                                      Trial Attorney
                                      Texas Bar No. 24050425

                                      EQUAL EMPLOYMENT OPPORTUNITY
                                      COMMISSION
                                      Dallas District Office
                                      207 South Houston Street, 3rd Floor
                                      Dallas, Texas 75202

COMPLAINT                                                                                         6
   Case 3:19-cv-02304-L Document 1 Filed 09/27/19    Page 7 of 7 PageID 7



                            Tel No. (972) 918-3611
                            Fax No. (214) 253-2749




COMPLAINT                                                                   7
